Citation Nr: 0837851	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  07-35 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for generalized anxiety 
disorder.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The veteran had active service from March 1971 to April 1972, 
to include service in the Republic of Vietnam from August 
1971 to April 1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied service connection for the 
above-referenced claim.  

The Board notes that in the Appeal to the Board of Veterans' 
Appeals (VA Form 9) dated in November 2007 the veteran 
indicated that VA has mischaracterized his issue as a service 
connection claim for generalized anxiety disorder, when he 
really requested benefits for post traumatic stress disorder 
(PTSD).  The RO interpreted the veteran's statement to be a 
"new/additional" claim for PTSD and addressed the PTSD 
claim in a separate rating decision dated in June 2008.  The 
veteran's claim for PTSD is separate from and not addressed 
in the decision below because the issue has not been 
developed for appeal.  


FINDING OF FACT

There is no medical evidence indicating that the veteran's 
current generalized anxiety disorder is etiologically related 
to his period of active service.


CONCLUSION OF LAW

The criteria for service connection for generalized anxiety 
disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.09 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007) requires VA to assist a claimant at the time he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of the information and 
evidence necessary to substantiate their claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will attempt to provide; 
and (3) that the claimant is expected to provide.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

Any errors in notice required under the VCAA are presumed to 
be prejudicial to the claimant unless VA shows that the error 
did not affect the essential fairness of the adjudication.  
To overcome the burden of prejudicial error, VA must show 
that:  (1) any defect was cured by actual knowledge on the 
part of the claimant; (2) a reasonable person could be 
expected to understand from the notice what was needed; or, 
(3) that a benefit could not have been awarded as a matter of 
law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

By letter dated in August 2006, the veteran was notified of 
the information and evidence necessary to substantiate his 
claim.  VA told the veteran what information he needed to 
provide, and what information and evidence that VA would 
attempt to obtain.  Under these circumstances, the Board 
finds that VA has satisfied the requirements of the VCAA.  

VA satisfied the notice requirements under Dingess by letters 
dated in August 2006 and February 2007, wherein VA informed 
the veteran as to the type of evidence necessary to establish 
a disability rating or effective date.  Adequate notice has 
been provided to the veteran prior to the transfer and 
certification of his case to the Board, and thus, compliance 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) have been met.  Nevertheless, in light of the 
Board's denial of the veteran's claims, no disability rating 
or effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
Court's holding.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; and (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4). 
 
With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicates" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006). 
In this case, there is no duty on the part of VA to provide a 
medical examination, because as in Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003), the veteran has been advised of 
the need to submit competent medical evidence indicating that 
he has the disorder in question, and further substantiating 
evidence suggestive of a linkage between his active service 
and his current disorder, if shown.  The veteran has not done 
so, and no evidence thus supportive has otherwise been 
obtained.  As will be described in greater detail below, 
here, as in Wells, the record in its whole, after due 
notification, advisement, and assistance to the appellant 
under the VCAA, does not contain competent evidence to 
suggest that the disorder is related to the veteran's 
military service. 
 
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 


Legal Criteria for Service Connection

Service connection means that the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304 (2007).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999). 

Service connection for certain psychiatric disorders may also 
be established based on a legal "presumption" by showing 
that it manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
more persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same  probative value.

After determining that all relevant evidence has been 
obtained, the Board must then assess the credibility and 
probative value of proffered evidence of record as a whole.  
See 38 U.S.C.A. § 7104(a); see also Madden v. Gober, 125 F. 
3d 1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 
69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

The Secretary shall consider all information and lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by the Secretary.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the Secretary will afford the 
claimant the benefit of the doubt in resolving the issue.  
See 38 U.S.C.A. § 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 4.3 (2007).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).
Turning to the merits of this claim, the veteran asserts that 
he served in Vietnam and that this service required him to 
load rockets on to helicopters, refuel helicopters while at a 
fire base, perform night time guard duty, and perform a 
perimeter sweep.  In a Statement of the Case received in June 
2006, he contends that his generalized anxiety disorder had 
its onset in service.  The veteran claims that his condition 
began in 1972 and that he was treated for one week at a 
private mental health facility.  According to the veteran, 
the records of this private treatment were destroyed.

The veteran's service personnel records confirm his period of 
active service from March 1971 to April 1972, to include 
service in the Republic of Vietnam.  His military 
occupational specialty is listed as a petroleum storage 
specialist.  The service personnel records are negative for 
any combat related medals or decorations, or any evidence 
that would otherwise indicate that the veteran engaged in 
combat during service.

The veteran's service medical records are negative for any 
complaints or treatment of any psychological conditions or 
anxiety disorders.  Both the enlistment report of physical 
examination dated in August 1970 and the separation report of 
physical examination dated in April 1972 show that the 
veteran's health was generally normal during his period of 
active service.  

A private medical record from D.Z., M.D. shows that the 
veteran was diagnosed with generalized anxiety disorder in 
2000 and was prescribed anti-anxiety medication.  No medical 
opinion as to the etiology of the veteran's condition was 
provided.  

The veteran submitted private medical records from W.B.H. 
dated in June 2003, which indicate that he was prescribed 
anti-anxiety medication in June 2002.  No further information 
is indicated as to the existence of any related medical 
diagnoses, psychiatric evaluations, or psychiatric treatment 
records.  

The RO obtained the veteran's VA outpatient medical records, 
which indicate that he was seen for a VA psychiatry 
consultation in June 2006.  During the consultation, the 
veteran recounted his history of military service in Vietnam, 
to include an additional report of "seeing some action" 
while on guard duty.  Following his assessment, the examiner 
diagnosed the veteran with anxiety disorder, not otherwise 
specified, but did not provide an opinion as to the etiology 
of the veteran's condition.  The veteran was prescribed anti-
anxiety medication.  

The veteran was also seen in September 2006 and January 2007 
for routine VA medication management consultations, at which 
time the veteran reported having dreams of "being sent back 
to" Vietnam.  Following both consultations, the veteran's 
diagnosis with respect to his anxiety remained unchanged and 
it was recommended that he continue with his anti-anxiety 
medication.

Although the veteran has claimed to have had an anxiety 
disorder since service, the record does not support his 
contention.  His service medical records do not include any 
reports of or treatment for anxiety or any other psychiatric 
conditions.  His April 1972 separation medical examination 
shows him to have been of generally normal health at the time 
of his discharge.  Therefore, after considering the evidence 
of record, the Board determines that the evidence does not 
show that the veteran experienced a generalized anxiety 
disorder during his period of active service.
    
Furthermore, there is no indication of treatment for anxiety 
for years after service.  The first documented diagnosis of 
generalized anxiety disorder comes from a private medical 
treatment note dated in 2000.  This note shows that the 
veteran was prescribed anti-anxiety medication in 2000, many 
decades after his discharge from service.  While the veteran 
claims that he received treatment for generalized anxiety 
disorder from a private mental health facility for one week 
sometime in 1972, he also claims his medical records 
documenting this treatment were destroyed.  Essentially, 
there is no medical evidence of record indicating an anxiety 
disorder during the first year following his separation from 
service to warrant service connection based on a legal 
presumption.  See 38 C.F.R. § 3.307, 3.309.  

Additionally, the evidence of record indicates that the 
veteran is currently diagnosed with a generalized anxiety 
disorder; however, there is no evidence of record to support 
the veteran's contention that it is related to his service.  
The only evidence that his disorder is related to service 
comes from the veteran's own contentions.  Although the 
veteran can provide testimony as to his own experiences and 
observations, the factual questions regarding whether the 
veteran's generalized anxiety disorder can be attributed to 
his service is a medical question, requiring a medical 
expert.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
38 C.F.R. § 3.159.  The veteran does not have the requisite 
special medical knowledge necessary for such opinion 
evidence.  In essence, there is no competent medical opinion 
of record etiologically relating the veteran's current 
generalized anxiety disorder to his service.  In view of 
these circumstances, a VA examination is not necessary as the 
evidence does not raise a possibility of substantiating the 
veteran's claim of an in service condition after all this 
time.

For the reasons and bases provided above, the preponderance 
of the evidence in this case weighs against the claim for 
service connection for generalized anxiety disorder.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998).  The evidence in this 
case is not so evenly balanced as to allow application of the 
benefit of the doubt rule as required by law and VA 
regulations.  See 38 U.S.C.A. § 5107 (West 2002).


ORDER

Entitlement to service connection for generalized anxiety 
disorder is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


